Cooley, J.
We have not been able to discover in the proceedings before the justice any error of law which should reverse his judgment. The bond on which Briggs was sued did not require the notice to him of Howe’s default to be given in writing, and the evidence of verbal notice of the several defaults was ample. It is true that plaintiff’s husband, when giving notice, did not expressly say to Briggs he was giving it for and in the name of the plaintiff, but what took place between them shows that the fact was assumed, and no question whatever made concerning it. Neither was any question of his authority made before the justice; and under the circumstances it operated as an unfair surprise when the point was made by the affidavit for a certiorari, that Mr. Lee did not apprise Briggs that he came by plaintiff’s authority, to give the requisite notice. Briggs himself was a witness before the justice, and all the proceedings on the trial warranted the justice in supposing that the authority of Mr. Lee to make the demand was not disputed. His conclusion was right on the facts as they were presented to him; and that is sufficient to require *594the affirmance of his judgment. It will be so ordered; and plaintiff in error will recover costs of the circuit and of this court.
Campbell, C. J. and Graves, J. concurred; Marston, J. did not sit in this case.